Case 2:17-cv-01981-JAD-CWH Document 29 Filed 09/27/18 Page 1 of 2




                                                  ECF No. 29
Case 2:17-cv-01981-JAD-CWH Document 29 Filed 09/27/18 Page 2 of 2




                                     Order

    Based on the parties' stipulation [ECF No. 29] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                             _________________________________
                                                     _____________  _ _______ _ _
                                             U.S. District
                                                      rictt JJu
                                                             Judge
                                                              udg
                                                                dge Jenn
                                                                    Jennifer
                                                                       niiffer
                                                                           f rAA.. Dorsey
                                             Dated: October 23, 2018
